Citation Nr: 0716247	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-06 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral pes valgo 
planus (flat feet) as secondary to a service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from June 1977 to February 
1984.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
bilateral pes valgo planus, residuals of a left bunionectomy 
for hallux abductovalgus, and right hallux abductovalgus.  
However, since the veteran only appealed the denial of 
service connection for bilateral pes valgo planus, the 
remaining two issues are not before the Board. 


FINDING OF FACT

The veteran's bilateral pes valgo planus is not related 
either to service or to a service-connected disability. 


CONCLUSION OF LAW

Bilateral pes valgo planus was not incurred in or aggravated 
by service, and is not proximately due to a service-connected 
disability.  38 U.S.C.A. § 1131 (West Supp. 2005); 38 C.F.R. 
§§ 3.303 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires: (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, service connection has been established for 
degenerative joint disease of both knees as well as limb 
length discrepancy of the left lower extremity.  The veteran 
now claims that he developed bilateral pes valgo planus as a 
result of one or both of these service-connected 
disabilities.  

The Board reviewed the veteran's service medical records for 
his period of service from June 1977 to February 1984.  An 
enlistment examination report dated in September 1977 makes 
no reference to foot problems.  In September 1977, shortly 
after entering service, the veteran was seen for pain on the 
bottom of his left foot at the third metatarsal head.  He was 
given Spenco insoles and advised to use moist heat.  In 
October 1981, he was seen again for pain on the bottom of his 
left heel.  When examined in April 1982, the veteran checked 
the box for "yes" next to "Foot trouble."  The physician 
noted the veteran complaints of pain on both heels with 
strenuous exercise.  However, none of these records includes 
a diagnosis of bilateral pes valgo planus.  The remainder of 
the service medical records also makes no further reference 
to foot pain.  

In sum, the service medical records show that the veteran was 
in sound condition at the time he entered service and that 
his bilateral pes valgo planus did not preexist service.  See 
38 C.F.R.  § 3.304(b) (2006).  Although he was treated for 
foot pain on several occasions in service, at no time were 
his complaints attributed to a diagnosis of pes valgo planus 
or flat feet.  Thus, the service medical records provide 
highly probative evidence against the veteran's claim.  

It is important for the veteran to understand that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The record also shows that pes planus was not diagnosed until 
many years after service.  In this regard, VA outpatient 
treatment records show that pes planus was first identified 
in January 2004, approximately 20 years after the veteran's 
separation from service.  This 20-year period between the 
veteran's separation from active duty and the first diagnosis 
of pes planus provides highly probative evidence against the 
claim under a direct theory of service connection.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that 
a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability).  

The Board also reviewed numerous VA outpatient treatment 
records dated since January 2004, none of which includes a 
medical opinion relating the veteran's pes planus to service.  
Thus, none of these records supports the veteran's claim 
under either a direct or secondary theory of service 
connection.  

The only medical evidence in support of the veteran's claim 
includes a February 2004 VA examination report.  This report 
includes a medical opinion relating the veteran's bilateral 
pes valgo planus to his service-connected disabilities.  In 
this regard, after reviewing the claims file and examining 
the veteran's feet, the examiner provided the following 
opinion:

Status post surgical correction of hallux 
abductovalgus and pes plans on the left lower 
extremity, left foot.  On the right foot, there is 
hallux abductovalgus as well as pes valgo planus 
deformity.  It is consistent on the left lower 
extremity with a limb length discrepancy that in 
fact postsurgical limb length discrepancy related 
to his knee that in fact this may have contributed 
to the exaggeration of the symptoms and deformity 
of the left foot of hallux abductovalgus and pes 
valgo planus and with secondary compensatory 
changes in the right side and may have also become 
symptomatic again related to his limb length 
difference and postoperative biomechanical 
compensation secondary to the knee surgery that 
took place during service. 

(Emphasis added).  

This opinion appears to attribute the veteran's bilateral pes 
valgo planus to his service-connected left knee disability 
and limb length discrepancy of the left lower extremity.  The 
problem with this opinion, however, is that the phrases "may 
have" are speculative, thereby significantly limiting its 
probative value.  The law provides that service connection 
may not be based on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  It has been observed that statements from doctors 
which are inconclusive as to the origin of a disease can not 
be employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993).  In short, the 
Board affords little probative value to this speculative 
opinion.  

In contrast, an August 2006 VA examination report provides 
highly probative evidence against the veteran's claim.  
Following a review of the claims file and a physical 
examination, the examiner opined that the veteran's bilateral 
pes planus was less likely than not related to or aggravated 
by his service-connected knee conditions or limb discrepancy 
of the left lower extremity.  The Board places significant 
probative value on this opinion, as it was rendered without 
speculation and based on a review of the claims file, 
including the February 2004 examination report.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when decision makers give an adequate statement of 
reasons and bases).

Overall, the service and post-service medical records provide 
highly probative evidence against the veteran's claim of 
entitlement to service connection for bilateral pes valgo 
planus under both direct and secondary theories of service 
connection.  The record shows that this disability was first 
diagnosed approximately 20 years after service and has not 
been caused or aggravated by a service-connected disability.

In addition to the medical evidence, the Board has considered 
the veteran's own lay statements, including testimony 
presented at a hearing held in May 2005.  However, as a 
layperson, without the appropriate medical training and 
expertise, the veteran is not competent to provide a 
probative (persuasive) opinion on a medical matter, such as 
the etiology of his bilateral pes valgo planus.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions).  Thus, the veteran's 
personal opinion that his bilateral pes valgo planus is 
related either to service or to a service-connected 
disability is not a sufficient basis for awarding service 
connection.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral pes valgo planus.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, because the preponderance of 
the evidence is against the veteran's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107(b).  Accordingly, 
the appeal is denied.

The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the claimant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the claimant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 U.S.C. 
§ 5103(a); Pelegrini v. Principi, 18 Vet.App. 112, 119, 121 
(2004); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2006).  

Under the statute and the corresponding regulation, VA is to 
provide affirmative notification to the claimant prior to the 
initial adjudication of the claim.  Mayfield v. Nicholson, 
444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II).  However, 
VA may cure timing defects by issuing a fully compliant VCAA 
notification and then readjudicating the claim.  Id. at 1333-
34. 

In this case, VA has fully complied with these provisions.  
In particular, letters by the RO (1) informed the veteran 
about the information and evidence not of record that is 
necessary to substantiate his claim; (2) informed him about 
the information and evidence that VA will seek to provide; 
(3) informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini, 
18 Vet. App. at 119-121.  

The Board notes that VA has complied with the Court's holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which states that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  
See also Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. 
Apr. 23, 2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, the veteran was afforded two VA examinations to 
determine whether his bilateral pes valgo planus is related 
to service or to a service-connected disability.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.  

ORDER

Service connection for bilateral pes valgo planus is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


